DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, species I, claims 17, 18 and 20-37, in the reply filed on July 21, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the "width of the first trench" (claim 31); "third trench" (claim 32); "second sacrificial layer" and "third dielectric layer" (claim 37) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Objections
Claims 24-37 are objected to because of the following informalities: 
i) inconsistent terminologies. Changing "the first and second dielectric layers" to "the first dielectric layer and the second dielectric layer" (claims 24, 25, 28 and 31); "the source and drain electrodes" to "the source electrode and the drain electrode" (claims 28, 29); "the second source and drain electrodes" to "the second source electrode and the second drain electrode" (claim 29), are suggested. 
ii) "a" should be inserted before "second" and a semicolon (;) should be inserted after "layer" (claim 31, line 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for the claim limitations of "a data storage layer", as recited in claim 31. For examination purposes, the examiner has interpreted this limitation to mean that "a ferroelectric layer". Clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 18 and 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "two adjacent insulating layers", as recited in claims 17 and 20, is unclear as to whether said limitation is the same as or different from "insulating layers", as recited in claim 17, line 3.
The claimed limitation of "remaining portions of the sacrificial layers", as recited in claim 17, line 12, is unclear as to whether said limitation is the same as or different from "remaining portions of the sacrificial layers", as recited in claim 17, lines 7-8.
The claimed limitation of "(a) second …", as recited in claims 20, 21, 28 and 30, is unclear as to how to include "(a) second …" without presenting "(a) first …".
The claimed limitation of "a dielectric material", as recited in claim 21, is unclear as to whether said limitation is the same as or different from "a dielectric material", as recited in claim 17.
The claimed limitation of "second trench", as recited in claim 24, lines 9-10, is unclear as to whether said limitation is the same as or different from "a second trench", as recited in claim 24, line 9.
Claim 25 recites the limitation "the sidewall of the sacrificial layer" in line 5. There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "the first and second dielectric layers and the sacrificial layer form a second common sidewall in the first trench", as recited in claim 28, is unclear as to how the first and second dielectric layer and the sacrificial layer can form a second common sidewall in the first trench.
The claimed limitation of "…, facing the common sidewall on an opposite side of the trench as the common sidewall", as recited in claim 28, is unclear as to which element facing the common sidewall on an opposite side of the trench as the common sidewall applicant refers.
The claimed limitation of "a width of the first trench", as recited in claim 31, line 6, is unclear as to whether said limitation is the same as or different from "a width of the first trench", as recited in claim 31, line 5.
Claims 31 and 34 recite the limitation "the semiconductor channel layer" in line 11 and 2, respectively. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear as to the relationship between said limitation and the claimed device.
The claimed limitation of "the first", as recited in claim 32, is unclear as to the first of which element applicant refers.
The claimed limitation of "third trench", as recited in claim 32, line 3, is unclear as to whether said limitation is the same as or different from "a third trench", as recited in claim 32, lines 1-2.

Allowable Subject Matter
Claims 17, 18 and 20-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "forming channel layers in the recesses to be in contact with the ferroelectric layers", as recited in claim 17, "forming a semiconductor layer and a ferroelectric layer laterally recessed into the common sidewall at the sacrificial layer", as recited in claim 24; and "forming a semiconductor layer and a ferroelectric layer between the first dielectric layer and the second dielectric layer, at the increased width of the first trench", as recited in claim 31.
Claims 17, 18 and 20-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ref's A-F are cited as being related to a method of forming a three-dimensional memory device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811